On Motion for Rehearing.
We have concluded,- upon rehearing, that the judgment must be reversed, upon the grounds urged in appellant’s first, second, third, fourth, and eleventh propositions, that appellee was not entitled to recover in the absence of any jury finding, or request, therefor by appellee, that the employee’s death was caused by accidental injury incurred in the course of his employment. We conclude, upon the record made, that the trial court could not assume, nor may this court assume, that essential fact.
As the questions raised in appellant’s fifth, sixth and seventh propositions will probably not recur upon another trial, they need not be further discussed here, but we deem it proper to suggest generally, in view of another trial, that the duty rests upon the plaintiff in compensation cases to elicit jury findings of every ultimate fact essential to an award of compensation; and that the insurance carrier is entitled, upon proper request, to a jury finding upon every defensive issue *334relied upon by Mm, which is supported by material evidence. These suggestions are made in view of appellant’s eighth and ninth propositions.
Appellant’s motion for rehearing will be granted, and the judgment reversed, and the cause remanded.